Exhibit 10.1

AMENDMENT NO. 3

THIS AMENDMENT NO. 3 TO FIRST LIEN SENIOR SECURED CREDIT AGREEMENT (this
“Amendment”) is made and entered into as of November 9, 2007 (with an Effective
Date determined in accordance with Section 5 hereof) by and between TRIPLE CROWN
MEDIA, LLC, a Delaware limited liability company (the “Borrower”), TRIPLE CROWN
MEDIA, INC., a Delaware corporation (the “Parent”), the subsidiary guarantors
identified on the signature pages hereto (the “Subsidiary Guarantors” and
collectively, with the Parent, the “Guarantors”) and WACHOVIA BANK, NATIONAL
ASSOCIATION, as Administrative Agent and Collateral Agent (the “Administrative
Agent”) on behalf of itself and the other lenders party to the Credit Agreement
referred to below (the “Lenders”).

STATEMENT OF PURPOSE

The Lenders have extended certain credit facilities to the Borrower pursuant to
the First Lien Senior Secured Credit Agreement dated as of December 30, 2005 by
and among the Borrower, the Parent, the Subsidiary Guarantors, the Lenders and
the Administrative Agent (as amended by Amendment No. 1 dated as of May 19,
2006, Consent and Amendment No. 2 dated as of September 14, 2006, and as further
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”).

The Borrower has requested that the Lenders 1) consent to the proposed sale of
all of the outstanding capital stock of Host Communications, Inc. by B. R.
Holding, Inc. (the “Host Sale”), 2) temporarily suspend compliance with certain
financial covenants of the Credit Agreement, 3) consent to certain amendments of
the Second Lien Term Loan Facility subject to the prior or contemporaneous
consent to such amendments by the lenders party to the Second Lien Term Loan
Facility and 4) waive any objection to the form of certain financial information
required to be supplied by Borrower pursuant to the terms of the Credit
Agreement. Subject to the terms and conditions set forth herein, the Lenders are
willing to agree to such modifications.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

1. Capitalized Terms. All capitalized terms used and not defined herein shall
have the meanings assigned thereto in the Credit Agreement.

2. Consents. Pursuant to Section 9.01 of the Credit Agreement and effective in
accordance with Section 5 hereof,

(a) The Lenders hereby agree, and are deemed to consent, to the execution by the
Parent and B. R. Holding, Inc. of the stock purchase agreement (including all
schedules and exhibits related thereto) with respect to the Host Sale (the “Host
Purchase Agreement”) provided that (i) the Host Purchase Agreement shall be in
form and substance reasonably satisfactory to the Administrative Agent and
(ii) that the foregoing consent shall apply only to the execution of the Host
Purchase Agreement and not to the consummation of the Host Sale itself which
shall be subject to the further conditions precedent set forth in Section 2(b)
below.



--------------------------------------------------------------------------------

(b) The Lenders hereby agree, and are deemed to consent to, consummation of the
Host Sale subject to the prior or contemporaneous satisfaction of each of the
following conditions:

(i) the Host Sale shall close (the “Host Sale Closing Date”) no later than
November 20, 2007;

(ii) the final form of the Host Purchase Agreement and all documentation
executed and/or delivered in connection with the Host Sale shall be in form and
substance reasonably satisfactory to the Administrative Agent and a copy of the
final executed Host Purchase Agreement shall be delivered to the Administrative
Agent on the Host Sale Closing Date;

(iii) on the Host Sale Closing Date the Loan Parties shall receive the
following: (A) total cash consideration of at least $74,313,000.00 (the “Total
Cash Purchase Price”) and (B) net cash consideration of at least $65,500,000.00
(the “Host Net Proceeds”) to be calculated as the Total Cash Purchase Price
minus estimated reasonable out-of-pocket closing expenses (not to exceed
$2,413,000.00) and minus a working capital escrow in accordance with the Host
Purchase Agreement (not to exceed $1,400,000.00 in aggregate amount and for a
period not to exceed one hundred fifty (150) days from the Host Sale Closing
Date) and minus an indemnification escrow in accordance with the Host Purchase
Agreement (not to exceed $5,000,000.00 in aggregate amount and for a period not
to exceed eighteen (18) months from the Host Sale Closing Date); and provided
that, (1) the Loan Parties shall collaterally assign all of their rights under
the Host Purchase Agreement (including all rights to receive payments from the
working capital escrow and any other proceeds owing to the Loan Parties under
the Host Purchase Agreement) to the Lenders and, subject to the terms of the
Intercreditor Agreement, the lenders party to the Second Lien Term Loan Facility
and (2) notwithstanding any of the foregoing to the contrary, any proceeds
received by any Loan Party from the settlement of the working capital escrow
shall be deemed Host Net Proceeds on and as of the date received from escrow;
and

(iv) on the Host Sale Closing Date (or with respect to any Host Net Proceeds
received subsequently to such date, upon receipt), the Host Net Proceeds shall
be applied in accordance with Section 2.06(b) of the Credit Agreement.

(c) Commencing with the fiscal period ending September 30, 2007 and continuing
until the earlier to occur of (i) March 30, 2008 and (ii) the occurrence of any
Default or Event of Default (the “Suspension Period”), the Lenders hereby agree,
and are deemed to consent to, a temporary suspension (with such suspension being
given a retroactive effect) of (w) the requirement that the Parent and its
Subsidiaries comply with the financial covenants set forth in Section 5.04 of
the Credit Agreement (the “Financial Covenants”) and (x) to any corresponding
requirement for the payment of Default Interest accruing as a result of the
breach, if any, of any Financial Covenant occurring prior to the end of the
Suspension Period; provided that (y) upon the consummation of the Host Sale, the
Borrower shall demonstrate in writing to the satisfaction of the



--------------------------------------------------------------------------------

Administrative Agent, pro forma compliance with the Senior Leverage Ratio (the
“Senior Leverage Ratio”) and the Leverage Ratio ( the “Leverage Ratio”) set
forth in Sections 5.04(a) and (b) of the Credit Agreement for the fiscal period
ended September 30, 2007 after giving effect to the Host Sale and (z) for the
fiscal period ended December 31, 2007, the Borrower shall be in compliance with
the Senior Leverage Ratio and the Leverage Ratio, such compliance required
pursuant to this subsection (z) to be demonstrated in accordance with the
provisions of Section 5.03 of the Credit Agreement. Any failure to comply with
subsections (y) or (z) above shall be an immediate Default and Event of Default
under the Credit Agreement.

(d) In the event that the Host Sale has not been consummated on or prior to
November 20, 2007, then,

(i) on November 21, 2007 the Borrower shall pay to the Administrative Agent for
the benefit of each Lender signatory to this Amendment, an amendment fee of 25
basis points on the amount of each such Lender’s Commitment on September 30,
2007; and

(ii) Section 1.01 of the Credit Agreement shall be amended, for the period from
and after September 30, 2007 (with retroactive effect being given to such
amendment) by deleting the first paragraph of the definition of “Applicable
Margin” in its entirety (including the Leverage Ratio chart) and substituting,
in lieu thereof, the following:

“Applicable Margin” means (a) in respect of the Revolving Credit Facility, for
the period from September 30, 2007 and thereafter, a percentage per annum
determined by reference to the Leverage Ratio as set forth below:

 

Leverage Ratio

   Base Rate Advance     Eurodollar Rate Advances  

Level I

less than 5.0: 1.0

   4.00 %   5.00 %

Level II

5.0: 1.0 or greater, but less than 5.5: 1.0

   4.25 %   5.25 %

Level III

5.5: 1.0 or greater, but less than 6.0: 1.0

   4.50 %   5.50 %

Level IV

6.0: 1.0 or greater

   4.75 %   5.75 %

and (b) in respect of the Term Facility 5.50% per annum for Base Rate Advances
and 6.50% per annum for Eurodollar Rate Advances.”

(e) The Lenders hereby agree and are deemed to consent, to the amendments to the
Second Lien Term Loan Facility, as set forth on Exhibit A hereto.



--------------------------------------------------------------------------------

3. Waivers. Pursuant to Section 9.01 of the Credit Agreement and effective in
accordance with Section 5 hereof, the Lenders hereby waive any objection to the
form of the annual forecast information required to be provided by Borrower
pursuant to Section 5.03(e) of the Credit Agreement for the Fiscal Year ended
June 30, 2007, subject to the satisfaction of each of the following conditions,

(i) the Host Closing Date shall be no later than November 20, 2007; and

(ii) the Borrower shall provide satisfactory annual forecast information
(revised to include only the operations of the Borrower remaining after the
consummation of the Host Sale) no later than the Host Sale Closing Date.

4. Covenant Regarding Additional Debt. Notwithstanding the provisions of
Section 5.02(b) of the Credit Agreement, no Loan Party nor any of its
Subsidiaries will at any time after the Effective Date create, incur, guaranty,
assume or suffer to exist any additional Debt, other than additional Debt
incurred under the Revolving Credit Facility, so long as any Advance or any
other Obligation of any Loan Party under any Loan Document shall remain unpaid
(other than any Unaccrued Indemnity Claims), any Letterof Credit shall be
outstanding or any Lender Party shall have any Commitment under the Credit
Agreement.

5. Conditions to Effectiveness. Upon satisfaction of each of the following
conditions, this Amendment shall be deemed to be effective as of September 30,
2007 (the “Effective Date”):

(a) Executed Amendment. The Administrative Agent shall have received a duly
executed counterpart of this Amendment from each Loan Party and the Required
Lenders; and

(b) Executed Amendment to the Second Lien Term Loan Facility. Prior to or
contemporaneous with the execution of this Amendment, the lenders party to the
Second Lien Term Loan Facility shall have executed an amendment to the Second
Lien Term Loan Facility in form and substance satisfactory to the Administrative
Agent.

(b) Fees and Expenses. The Administrative Agent shall have received all
applicable fees and reimbursement for all out of pocket charges and other
expenses incurred in connection with this Amendment and the administration of
the Loan Documents, including, without limitation, the fees, disbursements and
other charges of counsel for the Administrative Agent.

6. Other Agreements. As soon as possible, but in any event within forty-five
(45) days after the Host Sale Closing Date and in no event later than January 4,
2007 (unless such time period is extended by the Administrative Agent in its
sole discretion), the Administrative Agent shall have received deposit account
control agreements and security account control agreements, in each case in form
and substance satisfactory to the Administrative Agent, for the deposit accounts
and security accounts identified on Exhibit B hereto, or, in the alternative,
such deposit accounts or security accounts, as the case may be, shall be closed
or moved to one or more financial institutions and subject to deposit account
control agreements or security account control agreements, as applicable and in
form and substance satisfactory to the Administrative



--------------------------------------------------------------------------------

Agent. Failure to comply with the requirements of this Section 5 on or before
the applicable deadlines for compliance shall constitute an immediate Default
and Event of Default under the Credit Agreement.

7. Refinancing. The Borrower shall use its best efforts to refinance all (but
not less than all) of the Facilities ( the Term Facility, the Revolving Credit
Facility and the Letter of Credit Facility) and of the Second Lien Term Loan
Facility as soon as possible.

8. Limited Effect of Amendment. Except as expressly waived herein, the Credit
Agreement and the Loan Documents shall continue to be, and shall remain, in full
force and effect. This Amendment shall not be deemed (a) to be a waiver of, or
consent to, or a modification or amendment of, any other term or condition of
the Credit Agreement or any other Loan Document or (b) to prejudice any other
right or remedies which the Administrative Agent or the Lenders may now have or
may have in the future under or in connection with the Credit Agreement or the
other Loan Documents or any of the instruments or agreements referred to
therein, as the same may be amended, restated or otherwise modified from time to
time.

9. Representations and Warranties. After giving effect to the consents and
waiver set forth herein, each Loan Party hereby certifies that (a) each of the
representations and warranties set forth in the Credit Agreement and the other
Loan Documents is true and correct in all material respects as of the date
hereof as if fully set forth herein (except for any representation and warranty
made as of an earlier date, which representation and warranty shall remain true
and correct as of such earlier date) and (b) no Default or Event of Default has
occurred and is continuing as of the date hereof.

10. Acknowledgement by Guarantors. By their execution hereof, each of the
Guarantors hereby expressly a) consents to the modifications and amendments set
forth in this Amendment, (b) reaffirms all of its respective covenants,
representations, warranties and other obligations set forth in each of the Loan
Documents to which it is a party and (c) acknowledges, represents and agrees
that its respective covenants, representations, warranties and other obligations
set forth in each of the Loan Documents to which it is a party remain in full
force and effect.

11. Release. For and in consideration of the agreements of the Administrative
Agent and the other Lenders contained herein and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Borrower and each of the other Loan Parties hereby forever release and discharge
the Administrative Agent and the Lenders, each of their respective officers,
directors, employees, agents, affiliates, representatives, successors and
assigns (collectively, the “Released Parties”) from any and all claims, causes
of actions, damages and liabilities of any nature whatsoever, known or unknown,
which the Borrower or any Loan Party ever had, now has or might hereafter have
against one or more of the Released Parties which relates, directly or
indirectly, to the Loan Documents or the transactions relating thereto, to the
extent that any such claim, cause of action, damage or liability shall be based
in whole or in part upon facts, circumstances, actions or events existing on or
prior to the date hereof.



--------------------------------------------------------------------------------

12. Miscellaneous.

(a) Governing Law. This Amendment shall be governed by, construed and enforced
in accordance with the laws of the State of New York.

(b) Entire Agreement. This Amendment is the entire agreement, and supersedes any
prior agreements and contemporaneous oral agreements, of the parties concerning
its subject matter. In the event there is a conflict or inconsistency between
this Amendment and the Credit Agreement, the terms of this Amendment shall
control.

(c) Successors and Assigns. This Amendment shall be binding on and inure to the
benefit of the parties and their beneficiaries, successors and assigns.

(d) Further Assurances. The parties hereto shall execute and deliver such
additional documents and take such additional action as may be necessary or
desirable to effectuate the provisions and purposes of this Amendment.

(e) Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and shall be binding upon all
parties, their successors and assigns, and all of which taken together
constitute one and the same agreement.

(f) Facsimile Transmission. A facsimile, telecopy or other reproduction of this
Amendment may be executed by one or more parties hereto, and an executed copy of
this Amendment may be delivered by one or more parties hereto by facsimile or
similar instantaneous electronic transmission device pursuant to which the
signature of or on behalf of such party can be seen, and such execution and
delivery shall be considered valid, binding and effective for all purposes. At
the request of any party hereto, all parties hereto agree to execute an original
of this Amendment as well as any facsimile, telecopy or other reproduction
hereof.

[Signature Pages To Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date and year first above written.

 

TRIPLE CROWN MEDIA, LLC, as Borrower

By:

 

 

Name:

 

Title:

  TRIPLE CROWN MEDIA, INC., as Parent and a Guarantor

By:

 

 

Name:

 

Title:

 

BR ACQUISITION CORP., as a Guarantor

By:

 

 

Name:

 

Title:

 

BR HOLDING, INC., as a Guarantor

By:

 

 

Name:

 

Title:

  DATASOUTH COMPUTER CORPORATION, as a Guarantor

By:

 

 

Name:

 

Title:

  GRAY PUBLISHING, LLC, as a Guarantor

By:

 

 

Name:

 

Title:

 

[Amendment No. 3 to Credit Agreement - Triple Crown Media]



--------------------------------------------------------------------------------

HOST COMMUNICATIONS, INC., as a Guarantor

By:

 

 

Name:

 

Title:

 

[Amendment No. 3 to Credit Agreement - Triple Crown Media]



--------------------------------------------------------------------------------

PINNACLE SPORTS PRODUCTIONS, LLC

By:

  HOST COMMUNICATIONS, INC., as sole member

By:

 

 

Name:

  Mark G. Meikle

Title:

  Executive Vice President/CFO

[Amendment No. 3 to Credit Agreement - Triple Crown Media]



--------------------------------------------------------------------------------

CAPITAL SPORTS PROPERTIES, INC. as a Guarantor

By:

 

 

Name:

 

 

Title:

 

 

[Amendment No. 3 to Credit Agreement - Triple Crown Media]



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Administrative Agent and on behalf of the

Required Lenders

By:

 

 

Name:

 

Title:

  Managing Director

[Amendment No. 3 to Credit Agreement - Triple Crown Media]



--------------------------------------------------------------------------------

REQUIRED LENDERS:

                                             , as a Lender

(Please print or type legal name)

By:

 

 

Name:

 

Title:

 

[Amendment No. 3 to Credit Agreement - Triple Crown Media]